EATON VANCE DIVIDEND INCOME FUND EATON VANCE INTERNATIONAL EQUITY FUND EATON VANCE LARGE-CAP CORE RESEARCH FUND EATON VANCE STRUCTURED EMERGING MARKETS FUND Supplement to Prospectus dated March 1, 2010 Effective May 1, 2010, shares of Eaton Vance Large-Cap Core Research Fund (the "Fund") are no longer offered through this prospectus. Please see the Fund's prospectus dated May 1, 2010 for information regarding the Fund. April 30, 2010 4510-4/10 DEISEPS EATON VANCE DIVIDEND INCOME FUND EATON VANCE INTERNATIONAL EQUITY FUND EATON VANCE LARGE-CAP CORE RESEARCH FUND EATON VANCE STRUCTURED EMERGING MARKETS FUND Supplement to Statement of Additional Information dated March 1, 2010 Effective May 1, 2010, shares of Eaton Vance Large-Cap Core Research Fund are no longer offered through this Statement of Additional Information ("SAI"). Please see the Fund's SAI dated May 1, 2010 for information regarding the Fund. April 30, 2010
